Name: Regulation (EEC) No 3061/73 of the Commission of 12 November 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 73 No L 312/ 11Official Journal of the European Communities REGULATION (EEC) No 3061 /73 OF THE COMMISSION of 12 November 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates transitional period, during which the amount of aid will be reduced ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by the Act (2 ) concerning the Conditions of Accession and the Adjustments to the Treaty, and in particular Article 1 1 (3) thereof ; Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3 ) of 24 April 1970 on granting aid for skimmed milk processed into casein and casei ­ nates , as last amended by Regulation (EEC) No 2940/73 (4 ), fixes the amount of aid per 100 kilo ­ grammes of skimmed milk processed into casein or caseinates at 3 60 units of account ; whereas the rise in the price of casein in international trade makes it necessary for the amount of this aid to be reduced accordingly ; Whereas less and less skimmed milk is at present processed in the Community into acid casein or infe ­ rior quality rennet-casein ; whereas in these circum ­ stances the granting of aid for skimmed milk processed into these products may be discontinued ; whereas however, the industry concerned should be allowed a certain period in which to adjust to this measure, and provision should therefore be made for a In Article 2 ( 1 ) of Regulation (EEC) No 756/70 :  the words and figures '3-60 units of account' are replaced by the words and figures '3-20 units of account' ;  the following subparagraphs are added : 'However, this aid shall be limited to 35% of the acmount specified in the preceding subparagraph for skimmed milk processed after 1 April 1974 into acid casein of quality B, as defined in para ­ graph 2 (a), rennet-casein of quality B, as defined in Annex I. From 1 November 1974 no further aid shall be granted for skimmed milk processed into these products .' Article 2 This Regulation shall enter into force on 15 November 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1973 . For the Commission The President Francois-Xavier ORTOLI (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 73 , 27 . 3 . 1972, p . 14 . (3 OJ No L 91 , 25 . 4 . 1970, p . 28 . (4 ) OJ No L 301 , 30 . 10 . 1973 , p . 23 .